DETAILED ACTION
Claims 1-30 are presented for examination.
Claims 27-30 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The objection to the claims has been withdrawn based on Applicant’s amendment.
The rejection to the claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn based on Applicant’s arguments.
Applicant's arguments filed 05/03/2022 have been fully considered but they are not persuasive. The reasons set forth below.
The Applicant argues:
(1)	Nokia fail to disclose or suggest at least the features of “scheduling a communication using the DU function of the wireless device based on whether one or more guard symbols are provided for an allocation from a parent node for the MT function,” as recited in claim 1, [Remarks, pages 7-9].
The Examiner respectfully disagrees with these arguments.

As per the first argument,
As indicated in the previous rejection and below, Nokia discloses scheduling a communication [page 1, section 1, page 3, section 5.18.XX, scheduling a communication (resources allocated for new transmission)] using the DU function of the wireless device based on whether one or more guard symbols are provided for an allocation from a parent node for the MT function [page 1, section 1, page 3, section 5.18.XX, page 4, 6.1.3.XX, using the DU function of the wireless device based on whether one or more guard symbols are provided for an allocation from a parent node for the MT function (the parent IAB-node may transmit the Provided Guard Symbols MAC CE to the MAC entity to indicate the provided number of guard symbols that will not be used for the IAB-node MT in slots where the I[AB-node transitions between IAB-node MT and IAB-node DU)].
  
Regarding scheduling a communication using the DU function of the wireless device based on whether one or more guard symbols are provided for an allocation from a parent node for the MT function, Nokia discloses in pages 1, 3, 4, and Table 6.1.3.XX-1.
[Page 1]
1 Introduction
Agreements:
A parent IAB node can be made aware of the number of symbols Ng the child IAB node would like the parent IAB node not to use at the edge (beginning or end) of a slot when there is a transition between child MT and child DU. Separately or additionally, the child IAB node can be made aware of the number of guard symbols that the parent IAB node will provide.
Agreements:
Desired Guard Symbols and Provided Guard Symbols are provided per cell and use 3 bits for each of the 8 transitions to indicate the number of guard symbols.
•	In Rel-16, a range of 0-4 symbols are supported for each transition. Additional entries are reserved for future use
•	A new parameter GuardSymbol-SCS is also provided which indicates the reference SCS (FR1: {15kHz, 30kHz, 60kHz}, FR2: {60kHz, 120kHz}) to be used for the guard symbols.

[Page 3]
5.18.XX Desired and Provided Guard Symbols
The parent IAB-node may transmit the Provided Guard Symbols MAC CE to the MAC entity to indicate the provided number of guard symbols that will not be used for the IAB-node MT in slots where the IAB-node transitions between IAB-node MT and IAB-node DU. Upon reception of a Provided Guard Symbols MAC CE the MAC entity shall: 
- indicate to lower layers the number of provided guard symbols and the SCS configuration.
The MAC entity may indicate the parent IAB-node the desired number of guard symbols the IAB-node would like the parent IAB-node not to use for the IAB-node MT at the edge (beginning or end) of a slot where the IAB-node transitions between IAB-node MT and IAB-node DU. 

[Page 4]
- Ngi: This field indicates the desired or provided guard symbols for the given transition i as specified in Table 6.1.3.XX-1. Indices 0…4 can be used in this release of the specification. The length of the field is 3 bits;


    PNG
    media_image1.png
    288
    697
    media_image1.png
    Greyscale

In other words, Nokia discloses interference coordination method wherein the parent IAB node and IAB node exchange information regarding the use of one or more guar symbols in order to prevent the receiving device from scheduling communication in the same guard symbols.

Therefore, given that Nokia discloses scheduling a communication based on transitions between IAB-node MT and IAB-node DU based on provided guard symbols by the parent IAB-node (GuardSymbol-SCS), then Nokia clearly discloses scheduling a communication using the DU function of the wireless device based on whether one or more guard symbols are provided for an allocation from a parent node for the MT function.

Regarding the rejection of claims 14, 20, and 26, claims 14, 20, and 26 recite the same limitations as set forth in claim 1, the response to claim 1 is also applicable to claims 14, 20, and 26, and thus please refer to the response to claim 1 above.

Regarding the dependent claims 2-13, 15-19, 21-25, and 27-30, Applicant has not made specific arguments pertaining to why the cited references do not teach the recited claims. Without such arguments, the Examiner cannot respond and is not persuaded by such argument.

In view of above, it is clear that the system/methods of the cited art disclose the claimed invention.
  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 14, 15, 20, 21, 26, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nokia, NPL “MAC CE for guard symbols indication”, R2-2000850.

As per claim 1, Nokia discloses a method of wireless communication at a wireless device [page 1, section 1, a method of wireless communication at a wireless device (IAB node)], comprising: 
transitioning between use of a mobile termination (MT) function at the wireless device and use of a distributed unit (DU) function [page 1, section 1, page 3, section 5.18.XX, page 4, Table 6.1.3.XX-1, transitioning between use of a mobile termination (MT) function at the wireless device and use of a distributed unit (DU) function (where the IAB-node transitions between IAB-node MT and IAB-node DU)]; and 
scheduling a communication [page 1, section 1, page 3, section 5.18.XX, scheduling a communication (resources allocated for new transmission)] using the DU function of the wireless device based on whether one or more guard symbols are provided for an allocation from a parent node for the MT function [page 1, section 1, page 3, section 5.18.XX, page 4, 6.1.3.XX, using the DU function of the wireless device based on whether one or more guard symbols are provided for an allocation from a parent node for the MT function (the parent IAB-node may transmit the Provided Guard Symbols MAC CE to the MAC entity to indicate the provided number of guard symbols that will not be used for the IAB-node MT in slots where the I[AB-node transitions between IAB-node MT and IAB-node DU)].

As per claim 2, Nokia discloses the method of claim 1, 
wherein if the one or more guard symbols are provided by the parent node, the wireless device schedules the communication using the DU function without adjustment [page 1, section 1, page 3, section 5.18.XX, wherein if the one or more guard symbols are provided by the parent node, the wireless device schedules the communication using the DU function without adjustment (parent IAB-node may transmit the Provided Guard Symbols)].

As per claim 14, Nokia discloses an apparatus for wireless communication at a wireless device [page 1, section 1, an apparatus for wireless communication at a wireless device (IAB node)], comprising: 
means for transitioning between use of a mobile termination (MT) function at the wireless device and use of a distributed unit (DU) function [page 1, section 1, page 3, section 5.18.XX, page 4, Table 6.1.3.XX-1, means for transitioning between use of a mobile termination (MT) function at the wireless device and use of a distributed unit (DU) function (where the IAB-node transitions between IAB-node MT and IAB-node DU)]; and 
means for scheduling a communication [page 1, section 1, page 3, section 5.18.XX, means for scheduling a communication (resources allocated for new transmission)] using the DU function of the wireless device based on whether one or more guard symbols are provided for an allocation from a parent node for the MT function [page 1, section 1, page 3, section 5.18.XX, page 4, 6.1.3.XX, using the DU function of the wireless device based on whether one or more guard symbols are provided for an allocation from a parent node for the MT function (the parent IAB-node may transmit the Provided Guard Symbols MAC CE to the MAC entity to indicate the provided number of guard symbols that will not be used for the IAB-node MT in slots where the I[AB-node transitions between IAB-node MT and IAB-node DU)].

As per claim 15, Nokia discloses the apparatus of claim 14, 
wherein the means for scheduling is further configured to schedule the communication using the DU function without adjustment when the one or more guard symbols are provided by the parent node [page 1, section 1, page 3, section 5.18.XX, wherein the means for scheduling is further configured to schedule the communication using the DU function without adjustment when the one or more guard symbols are provided by the parent node (parent IAB-node may transmit the Provided Guard Symbols)].

As per claim 20, Nokia discloses an apparatus for wireless communication at a wireless device [page 1, section 1, an apparatus for wireless communication at a wireless device (IAB node)], comprising: 
a memory; and at least one processor coupled to the memory and configured to:  transition between use of a mobile termination (MT) function at the wireless device and use of a distributed unit (DU) function [page 1, section 1, page 3, section 5.18.XX, page 4, Table 6.1.3.XX-1, transition between use of a mobile termination (MT) function at the wireless device and use of a distributed unit (DU) function (where the IAB-node transitions between IAB-node MT and IAB-node DU)]; and 
schedule a communication [page 1, section 1, page 3, section 5.18.XX, schedule a communication (resources allocated for new transmission)] using the DU function of the wireless device based on whether one or more guard symbols are provided for an allocation from a parent node for the MT function [page 1, section 1, page 3, section 5.18.XX, page 4, 6.1.3.XX, using the DU function of the wireless device based on whether one or more guard symbols are provided for an allocation from a parent node for the MT function (the parent IAB-node may transmit the Provided Guard Symbols MAC CE to the MAC entity to indicate the provided number of guard symbols that will not be used for the IAB-node MT in slots where the I[AB-node transitions between IAB-node MT and IAB-node DU)].

As per claim 21, Nokia discloses the apparatus of claim 20, 
wherein the at least one processor is further configured to schedule the communication using the DU function without adjustment, when the one or more guard symbols are provided by the parent node [page 1, section 1, page 3, section 5.18.XX, wherein the at least one processor is further configured to schedule the communication using the DU function without adjustment, when the one or more guard symbols are provided by the parent node (parent IAB-node may transmit the Provided Guard Symbols)].

As per claim 26, Nokia discloses a non-transitory computer-readable medium storing computer executable code for wireless communication at a wireless device [page 1, section 1, wireless communication at a wireless device (IAB node)], the code when executed by a processor cause the processor to: 
transition between use of a mobile termination (MT) function at the wireless device and use of a distributed unit (DU) function [page 1, section 1, page 3, section 5.18.XX, page 4, Table 6.1.3.XX-1, transition between use of a mobile termination (MT) function at the wireless device and use of a distributed unit (DU) function (where the IAB-node transitions between IAB-node MT and IAB-node DU)]; and 
schedule a communication [page 1, section 1, page 3, section 5.18.XX, schedule a communication (resources allocated for new transmission)] using the DU function of the wireless device based on whether one or more guard symbols are provided for an allocation from a parent node for the MT function [page 1, section 1, page 3, section 5.18.XX, page 4, 6.1.3.XX, using the DU function of the wireless device based on whether one or more guard symbols are provided for an allocation from a parent node for the MT function (the parent IAB-node may transmit the Provided Guard Symbols MAC CE to the MAC entity to indicate the provided number of guard symbols that will not be used for the IAB-node MT in slots where the I[AB-node transitions between IAB-node MT and IAB-node DU)].

As per claim 27, Nokia discloses the non-transitory computer-readable medium of claim 26, further comprising 
code to schedule the communication using the DU function without adjustment, when the one or more guard symbols are provided by the parent node [page 1, section 1, page 3, section 5.18.XX, schedule the communication using the DU function without adjustment, when the one or more guard symbols are provided by the parent node (parent IAB-node may transmit the Provided Guard Symbols)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-13, 16-19, 22-25, and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nokia, in view of Park et al., (hereinafter Park), U.S. Publication No. 2020/0252847.

As per claim 3, Nokia discloses the method of claim 1, wherein if the one or more guard symbols are not provided by the parent node [page 3, section 5.18.XX, page 4, 6.1.3.XX, wherein if the one or more guard symbols are not provided by the parent node (desired number of guard symbols the IAB-node would like the parent IAB-node not to use for the IAB-node MT at the edge)], Nokia does not explicitly disclose wherein if the one or more symbols are not provided by the parent node, the wireless device schedules the communication using the DU function based on interference conditions.
However, Park teaches wherein if the one or more symbols are not provided by the parent node, the wireless device schedules the communication using the DU function based on interference conditions [paragraphs 0362, 0421, 0424, 0453, wherein if the one or more symbols are not provided by the parent node, the wireless device schedules the communication using the DU function based on interference conditions (IAB may implement mechanisms to resolve interference experienced at the IAB-node between access and backhaul links at an IAB-node; interfering IAB-node is transmitting in DL via its DU)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Nokia by scheduling the communication using the DU function based on interference conditions as taught by Park because it would provide the Nokia's method with the enhanced capability of enabling flexible deployment of cells [Park, paragraph 0322].

As per claim 4, Nokia discloses the method of claim 1, wherein if the one or more guard symbols are not provided by the parent node [page 3, section 5.18.XX, page 4, 6.1.3.XX, wherein if the one or more guard symbols are not provided by the parent node (desired number of guard symbols the IAB-node would like the parent IAB-node not to use for the IAB-node MT at the edge)], Nokia does not explicitly disclose wherein scheduling the communication using the DU function includes selecting a link having a lower interference level from the allocation from the parent node for the MT function based on the one or more symbols are not provided by the parent node.
However, Park teaches wherein scheduling the communication using the DU function includes selecting a link having a lower interference level from the allocation from the parent node for the MT function based on the one or more symbols are not provided by the parent node [paragraphs 0421, 0438, 0449, wherein scheduling the communication using the DU function includes selecting a link having a lower interference level from the allocation from the parent node for the MT function based on the one or more symbols are not provided by the parent node (if the interference of the first cell is less than a power/interference value (e.g., the interference of the first cell: medium/low interference and/or −17 dB<−15 dB), the first access node may decide/determine to initiate the handover of the wireless device to the first cell)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Nokia by selecting a link having a lower interference level from the allocation from the parent node as taught by Park because it would provide the Nokia's method with the enhanced capability of enabling flexible deployment of cells [Park, paragraph 0322].

As per claim 5, Nokia discloses the method of claim 1, wherein if the one or more guard symbols are not provided by the parent node [page 3, section 5.18.XX, page 4, 6.1.3.XX, wherein if the one or more guard symbols are not provided by the parent node (desired number of guard symbols the IAB-node would like the parent IAB-node not to use for the IAB-node MT at the edge)],Nokia does not explicitly disclose wherein scheduling the communication using the DU function includes selecting a beam direction based on the one or more symbols not being provided by the parent node.
However, Park teaches wherein scheduling the communication using the DU function includes selecting a beam direction based on the one or more symbols not being provided by the parent node [paragraphs 0241, 0262, 0264, 0349, 0362, 0431, wherein scheduling the communication using the DU function includes selecting a beam direction based on the one or more symbols not being provided by the parent node (estimating a beam quality of a links between a wireless device and a base station)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Nokia by scheduling the communication using the DU function includes selecting a beam direction as taught by Park because it would provide the Nokia's method with the enhanced capability of enabling flexible deployment of cells [Park, paragraph 0322].

As per claim 6, Nokia discloses the method of claim 1, wherein if the one or more guard symbols are not provided by the parent node [page 3, section 5.18.XX, page 4, 6.1.3.XX, wherein if the one or more guard symbols are not provided by the parent node (desired number of guard symbols the IAB-node would like the parent IAB-node not to use for the IAB-node MT at the edge)], Nokia does not explicitly disclose wherein scheduling the communication using the DU function includes selecting a communication direction based on the one or more symbols not being provided by the parent node.
However, Park teaches wherein scheduling the communication using the DU function includes selecting a communication direction based on the one or more symbols not being provided by the parent node [paragraphs 0264, 0266, 0353, wherein scheduling the communication using the DU function includes selecting a communication direction based on the one or more symbols not being provided by the parent node (route selection)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Nokia by selecting a communication direction as taught by Park because it would provide the Nokia's method with the enhanced capability of enabling flexible deployment of cells [Park, paragraph 0322].

As per claim 7, Nokia discloses the method of claim 1, wherein if the one or more guard symbols are not provided by the parent node [page 3, section 5.18.XX, page 4, 6.1.3.XX, wherein if the one or more guard symbols are not provided by the parent node (desired number of guard symbols the IAB-node would like the parent IAB-node not to use for the IAB-node MT at the edge)], Nokia does not explicitly disclose wherein scheduling the communication using the DU function includes selecting a transmission power based on the one or more symbols not being provided by the parent node.
However, Park teaches wherein scheduling the communication using the DU function includes selecting a transmission power based on the one or more symbols not being provided by the parent node [paragraphs 0266, 0295, 0431, wherein scheduling the communication using the DU function includes selecting a transmission power based on the one or more symbols not being provided by the parent node (a UE may change receive and/or transmit bandwidths, e.g., to shrink during period of low activity to save power; UE may determine a transmit power for a transmission)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Nokia by selecting a transmission power as taught by Park because it would provide the Nokia's method with the enhanced capability of enabling flexible deployment of cells [Park, paragraph 0322].

As per claim 8, Nokia discloses the method of claim 1, wherein if the one or more guard symbols are not provided by the parent node [page 3, section 5.18.XX, page 4, 6.1.3.XX, wherein if the one or more guard symbols are not provided by the parent node (desired number of guard symbols the IAB-node would like the parent IAB-node not to use for the IAB-node MT at the edge)], Nokia does not explicitly disclose wherein scheduling the communication using the DU function includes selecting a rate for the communication based on the one or more symbols not being provided by the parent node.
However, Park teaches wherein scheduling the communication using the DU function includes selecting a rate for the communication based on the one or more symbols not being provided by the parent node [paragraphs 0418, 0423, 0424, wherein scheduling the communication using the DU function includes selecting a rate for the communication based on the one or more symbols not being provided by the parent node (the second access node and/or the third access node may determine the packet transmission reliability based on at least one of: a packet loss rate/packet error rate at each access node of the backhaul link of the first cell)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Nokia by selecting a rate for the communication as taught by Park because it would provide the Nokia's method with the enhanced capability of enabling flexible deployment of cells [Park, paragraph 0322].

As per claim 9, Nokia discloses the method of claim 8, Nokia does not explicitly disclose wherein the rate is based on one or more of a modulation and coding scheme (MCS) or a rank.
However, Park teaches wherein the rate is based on one or more of a modulation and coding scheme (MCS) or a rank [paragraphs 0198, 0240, 0246, 0420, 0421, wherein the rate is based on one or more of a modulation and coding scheme (MCS) or a rank (supported transmission modulation order)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Nokia by including a modulation and coding scheme (MCS) or a rank as taught by Park because it would provide the Nokia's method with the enhanced capability of enabling flexible deployment of cells [Park, paragraph 0322].

As per claim 10, Nokia discloses the method of claim 1, wherein if the one or more guard symbols are not provided by the parent node [page 3, section 5.18.XX, page 4, 6.1.3.XX, wherein if the one or more guard symbols are not provided by the parent node (desired number of guard symbols the IAB-node would like the parent IAB-node not to use for the IAB-node MT at the edge)], Nokia does not explicitly disclose wherein scheduling the communication using the DU function includes determining a resource block allocation for the communication based on the one or more symbols not being provided by the parent node.
However, Park teaches wherein scheduling the communication using the DU function includes determining a resource block allocation for the communication based on the one or more symbols not being provided by the parent node [paragraphs 0353, 0357, 0358, 0421, wherein scheduling the communication using the DU function includes determining a resource block allocation for the communication based on the one or more symbols not being provided by the parent node (IAB may support mechanisms for orthogonal partitioning of time slots and/or frequency resources between access and backhaul links across one or multiple hops)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Nokia by determining a resource block allocation for the communication as taught by Park because it would provide the Nokia's method with the enhanced capability of enabling flexible deployment of cells [Park, paragraph 0322].

As per claim 11, Nokia discloses the method of claim 1, wherein if the one or more guard symbols are not provided by the parent node [page 3, section 5.18.XX, page 4, 6.1.3.XX, wherein if the one or more guard symbols are not provided by the parent node (desired number of guard symbols the IAB-node would like the parent IAB-node not to use for the IAB-node MT at the edge)], Nokia does not explicitly disclose wherein if the wireless device does not know whether the parent node provided the one or more symbols, the wireless device schedules the communication based on interference from the allocation from the parent node for the MT function.
However, Park teaches wherein if the wireless device does not know whether the parent node provided the one or more symbols, the wireless device schedules the communication based on interference from the allocation from the parent node for the MT function [paragraphs 0421, 0438, 0449, wherein if the wireless device does not know whether the parent node provided the one or more symbols, the wireless device schedules the communication based on interference from the allocation from the parent node for the MT function (if the interference of the first cell is less than a power/interference value (e.g., the interference of the first cell: medium/low interference and/or −17 dB<−15 dB), the first access node may decide/determine to initiate the handover of the wireless device to the first cell)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Nokia by scheduling the communication based on interference from the allocation from the parent node as taught by Park because it would provide the Nokia's method with the enhanced capability of enabling flexible deployment of cells [Park, paragraph 0322].

As per claim 12, Nokia discloses the method of claim 1, wherein if the one or more guard symbols are not provided by the parent node [page 3, section 5.18.XX, page 4, 6.1.3.XX, wherein if the one or more guard symbols are not provided by the parent node (desired number of guard symbols the IAB-node would like the parent IAB-node not to use for the IAB-node MT at the edge)], Nokia does not explicitly disclose wherein if the wireless device does not know whether the parent node provided the one or more symbols, the wireless device schedules the communication without adjustment.
However, Park teaches wherein if the wireless device does not know whether the parent node provided the one or more symbols, the wireless device schedules the communication without adjustment [paragraphs 0266, 0297, 0298, 0323, 0362, 0421, wherein if the wireless device does not know whether the parent node provided the one or more symbols, the wireless device schedules the communication without adjustment (interference constraints may be needed)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Nokia by scheduling the communication without adjustment as taught by Park because it would provide the Nokia's method with the enhanced capability of enabling flexible deployment of cells [Park, paragraph 0322].

As per claim 13, Nokia discloses the method of claim 1, 
wherein the wireless device comprises an integrated access and backhaul (IAB) node [page 1, section 1, page 3, section 5.18.XX, wherein the wireless device comprises an integrated access and backhaul (IAB) node (parent IAB-node may transmit the Provided Guard Symbols)].

As per claim 16, Nokia discloses the apparatus of claim 14, wherein if the one or more guard symbols are not provided by the parent node [page 3, section 5.18.XX, page 4, 6.1.3.XX, wherein if the one or more guard symbols are not provided by the parent node (desired number of guard symbols the IAB-node would like the parent IAB-node not to use for the IAB-node MT at the edge)], Nokia does not explicitly disclose wherein the means for scheduling is further configured to schedule the communication using the DU function based on interference conditions when the one or more guard symbols are not provided by the parent node.
However, Park teaches wherein the means for scheduling is further configured to schedule the communication using the DU function based on interference conditions when the one or more symbols are not provided by the parent node [paragraphs 0362, 0421, 0424, 0453, wherein the means for scheduling is further configured to schedule the communication using the DU function based on interference conditions when the one or more symbols are not provided by the parent node (IAB may implement mechanisms to resolve interference experienced at the IAB-node between access and backhaul links at an IAB-node; interfering IAB-node is transmitting in DL via its DU)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Nokia by scheduling the communication using the DU function based on interference conditions as taught by Park because it would provide the Nokia's apparatus with the enhanced capability of enabling flexible deployment of cells [Park, paragraph 0322].

As per claim 17, Nokia discloses the apparatus of claim 14, wherein if the one or more guard symbols are not provided by the parent node [page 3, section 5.18.XX, page 4, 6.1.3.XX, wherein if the one or more guard symbols are not provided by the parent node (desired number of guard symbols the IAB-node would like the parent IAB-node not to use for the IAB-node MT at the edge)], Nokia does not explicitly disclose wherein the means for scheduling is further configured to select a link having a lower interference level from the allocation from the parent node for the MT function when the one or more symbols are not provided by the parent node.
However, Park teaches wherein the means for scheduling is further configured to select a link having a lower interference level from the allocation from the parent node for the MT function when the one or more symbols are not provided by the parent node [paragraphs 0421, 0438, 0449, wherein the means for scheduling is further configured to select a link having a lower interference level from the allocation from the parent node for the MT function when the one or more symbols are not provided by the parent node (if the interference of the first cell is less than a power/interference value (e.g., the interference of the first cell: medium/low interference and/or −17 dB<−15 dB), the first access node may decide/determine to initiate the handover of the wireless device to the first cell)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Nokia by selecting a link having a lower interference level from the allocation from the parent node as taught by Park because it would provide the Nokia's apparatus with the enhanced capability of enabling flexible deployment of cells [Park, paragraph 0322].

As per claim 18, Nokia discloses the apparatus of claim 14, wherein if the one or more guard symbols are not provided by the parent node [page 3, section 5.18.XX, page 4, 6.1.3.XX, wherein if the one or more guard symbols are not provided by the parent node (desired number of guard symbols the IAB-node would like the parent IAB-node not to use for the IAB-node MT at the edge)], Nokia does not explicitly disclose wherein the means for scheduling the communication using the DU function is further configured to select a beam direction based on the one or more symbols not being provided by the parent node.
However, Park teaches wherein the means for scheduling the communication using the DU function is further configured to select a beam direction based on the one or more symbols not being provided by the parent node [paragraphs 0241, 0262, 0264, 0349, 0362, 0431, wherein the means for scheduling the communication using the DU function is further configured to select a beam direction based on the one or more symbols not being provided by the parent node (estimating a beam quality of a links between a wireless device and a base station)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Nokia by scheduling the communication using the DU function includes selecting a beam direction as taught by Park because it would provide the Nokia's apparatus with the enhanced capability of enabling flexible deployment of cells [Park, paragraph 0322].

As per claim 19, Nokia discloses the apparatus of claim 14, wherein if the one or more guard symbols are not provided by the parent node [page 3, section 5.18.XX, page 4, 6.1.3.XX, wherein if the one or more guard symbols are not provided by the parent node (desired number of guard symbols the IAB-node would like the parent IAB-node not to use for the IAB-node MT at the edge)], Nokia does not explicitly disclose
However, Park teaches wherein the means for scheduling the communication using the DU function is further configured to select a communication direction when the one or more symbols are not provided by the parent node [paragraphs 0264, 0266, 0353, wherein the means for scheduling the communication using the DU function is further configured to select a communication direction when the one or more symbols are not provided by the parent node (route selection)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Nokia by selecting a communication direction as taught by Park because it would provide the Nokia's apparatus with the enhanced capability of enabling flexible deployment of cells [Park, paragraph 0322].

As per claim 22, Nokia discloses the apparatus of claim 20, wherein if the one or more guard symbols are not provided by the parent node [page 3, section 5.18.XX, page 4, 6.1.3.XX, wherein if the one or more guard symbols are not provided by the parent node (desired number of guard symbols the IAB-node would like the parent IAB-node not to use for the IAB-node MT at the edge)], Nokia does not explicitly disclose wherein the at least one processor is further configured to schedule the communication using the DU function based on interference conditions, when the one or more symbols are not provided by the parent node.
However, Park teaches wherein the at least one processor is further configured to schedule the communication using the DU function based on interference conditions, when the one or more symbols are not provided by the parent node [paragraphs 0362, 0421, 0424, 0453, wherein the at least one processor is further configured to schedule the communication using the DU function based on interference conditions, when the one or more symbols are not provided by the parent node (IAB may implement mechanisms to resolve interference experienced at the IAB-node between access and backhaul links at an IAB-node; interfering IAB-node is transmitting in DL via its DU)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Nokia by scheduling the communication using the DU function based on interference conditions as taught by Park because it would provide the Nokia's apparatus with the enhanced capability of enabling flexible deployment of cells [Park, paragraph 0322].

As per claim 23, Nokia discloses the apparatus of claim 20, wherein if the one or more guard symbols are not provided by the parent node [page 3, section 5.18.XX, page 4, 6.1.3.XX, wherein if the one or more guard symbols are not provided by the parent node (desired number of guard symbols the IAB-node would like the parent IAB-node not to use for the IAB-node MT at the edge)], Nokia does not explicitly disclose wherein the at least one processor is further configured to select a link having a lower interference level from the allocation from the parent node for the MT function based on the one or more guard symbols are not provided by the parent node.
However, Park teaches wherein the at least one processor is further configured to select a link having a lower interference level from the allocation from the parent node for the MT function based on the one or more symbols are not provided by the parent node [paragraphs 0421, 0438, 0449, wherein the at least one processor is further configured to select a link having a lower interference level from the allocation from the parent node for the MT function based on the one or more symbols are not provided by the parent node (if the interference of the first cell is less than a power/interference value (e.g., the interference of the first cell: medium/low interference and/or −17 dB<−15 dB), the first access node may decide/determine to initiate the handover of the wireless device to the first cell)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Nokia by selecting a link having a lower interference level from the allocation from the parent node as taught by Park because it would provide the Nokia's apparatus with the enhanced capability of enabling flexible deployment of cells [Park, paragraph 0322].

As per claim 24, Nokia discloses the apparatus of claim 20, wherein if the one or more guard symbols are not provided by the parent node [page 3, section 5.18.XX, page 4, 6.1.3.XX, wherein if the one or more guard symbols are not provided by the parent node (desired number of guard symbols the IAB-node would like the parent IAB-node not to use for the IAB-node MT at the edge)], Nokia does not explicitly disclose wherein the at least one processor is further configured to select a beam direction based on the one or more symbols not being provided by the parent node.
However, Park teaches wherein the at least one processor is further configured to select a beam direction based on the one or more symbols not being provided by the parent node [paragraphs 0241, 0262, 0264, 0349, 0362, 0431, wherein the at least one processor is further configured to select a beam direction based on the one or more symbols not being provided by the parent node (estimating a beam quality of a links between a wireless device and a base station)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Nokia by scheduling the communication using the DU function includes selecting a beam direction as taught by Park because it would provide the Nokia's apparatus with the enhanced capability of enabling flexible deployment of cells [Park, paragraph 0322].

As per claim 25, Nokia discloses the apparatus of claim 20, wherein if the one or more guard symbols are not provided by the parent node [page 3, section 5.18.XX, page 4, 6.1.3.XX, wherein if the one or more guard symbols are not provided by the parent node (desired number of guard symbols the IAB-node would like the parent IAB-node not to use for the IAB-node MT at the edge)], Nokia does not explicitly disclose wherein the at least one processor is further configured to select a communication direction based on the one or more guard symbols not being provided by the parent node.
However, Park teaches wherein the at least one processor is further configured to select a communication direction based on the one or more symbols not being provided by the parent node [paragraphs 0264, 0266, 0353, wherein the at least one processor is further configured to select a communication direction based on the one or more symbols not being provided by the parent node (route selection)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Nokia by selecting a communication direction as taught by Park because it would provide the Nokia's apparatus with the enhanced capability of enabling flexible deployment of cells [Park, paragraph 0322].

As per claim 28, Nokia discloses the non-transitory computer-readable medium of claim 26, further comprising wherein if the one or more guard symbols are not provided by the parent node [page 3, section 5.18.XX, page 4, 6.1.3.XX, wherein if the one or more guard symbols are not provided by the parent node (desired number of guard symbols the IAB-node would like the parent IAB-node not to use for the IAB-node MT at the edge)], Nokia does not explicitly disclose code to schedule the communication using the DU function based on interference conditions, when the one or more symbols are not provided by the parent node.
However, Park teaches code to schedule the communication using the DU function based on interference conditions, when the one or more symbols are not provided by the parent node [paragraphs 0362, 0421, 0424, 0453, code to schedule the communication using the DU function based on interference conditions, when the one or more symbols are not provided by the parent node (IAB may implement mechanisms to resolve interference experienced at the IAB-node between access and backhaul links at an IAB-node; interfering IAB-node is transmitting in DL via its DU)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the medium described in Nokia by scheduling the communication using the DU function based on interference conditions as taught by Park because it would provide the Nokia's medium with the enhanced capability of enabling flexible deployment of cells [Park, paragraph 0322].

As per claim 29, Nokia discloses the non-transitory computer-readable medium of claim 26, further comprising wherein if the one or more guard symbols are not provided by the parent node [page 3, section 5.18.XX, page 4, 6.1.3.XX, wherein if the one or more guard symbols are not provided by the parent node (desired number of guard symbols the IAB-node would like the parent IAB-node not to use for the IAB-node MT at the edge)], Nokia does not explicitly disclose code to select a link having a lower interference level from the allocation from the parent node for the MT function based on the one or more symbols are not provided by the parent node.
However, Park teaches code to select a link having a lower interference level from the allocation from the parent node for the MT function based on the one or more symbols are not provided by the parent node [paragraphs 0421, 0438, 0449, code to select a link having a lower interference level from the allocation from the parent node for the MT function based on the one or more symbols are not provided by the parent node (if the interference of the first cell is less than a power/interference value (e.g., the interference of the first cell: medium/low interference and/or −17 dB<−15 dB), the first access node may decide/determine to initiate the handover of the wireless device to the first cell)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the medium described in Nokia by selecting a link having a lower interference level from the allocation from the parent node as taught by Park because it would provide the Nokia's medium with the enhanced capability of enabling flexible deployment of cells [Park, paragraph 0322].

As per claim 30, Nokia discloses the non-transitory computer-readable medium of claim 26, further comprising wherein if the one or more guard symbols are not provided by the parent node [page 3, section 5.18.XX, page 4, 6.1.3.XX, wherein if the one or more guard symbols are not provided by the parent node (desired number of guard symbols the IAB-node would like the parent IAB-node not to use for the IAB-node MT at the edge)], Nokia does not explicitly disclose code to select a beam direction based on the one or more symbols not being provided by the parent node.
However, Park teaches code to select a beam direction based on the one or more symbols not being provided by the parent node [paragraphs 0241, 0262, 0264, 0349, 0362, 0431, code to select a beam direction based on the one or more symbols not being provided by the parent node (estimating a beam quality of a links between a wireless device and a base station)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the medium described in Nokia by scheduling the communication using the DU function includes selecting a beam direction as taught by Park because it would provide the Nokia's medium with the enhanced capability of enabling flexible deployment of cells [Park, paragraph 0322].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469